DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-4, 6-8 and 11 in the reply filed on 6/7/21 is acknowledged.  The traversal is on the ground(s) that the inventions are related and there is no serious burden.  However, group II, the package for e flashing assembly includes limitations of a package which is not included in the invention of group I.  The invention of group II is drawn only to the package with functional limitations drawn to the flashing.
The requirement is still deemed proper and is therefore made FINAL.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-8 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,630,228. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘228 is an obvious variation of the instant application as ‘228 claims a flashing with base, tape having two attachment areas and configurations, similar orientations of tape, two tapes, release sheet, a container and a post stanchion.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the mount” in line 4 lacking antecedent basis.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4, 6, 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. US 2011/0232225 to Margarites.
Regarding claim 1, as best understood, Margarites discloses a flashing kit having a flashing assembly (fig. 6: 100) mounted on a surface, the flashing having a bottom and top surface and tape (fig. 6: 11) attached to the bottom of the flashing, the tape having a first attachment area (top side of double sided tape [0037]) with first configuration (top of tape attached) and a second configuration in which the first attachment area (top) is attached to the flashing (top of tape to bottom of flashing) and the second attachment area is attached to the surface 12 (when bottom of tape is attached by removing release liner [0037], the first and second attachment areas being on opposite sides of the tape such that the tape extends between the surface and the bottom surface of the flashing when the tape is in the second configuration.  Regarding the limitation of the flashing assembly being in a container, this is not disclosed.  However, it is well known to sell building products in containers in that building products are often found on shelves of stores which is typical in hardware stores.  The examiner 
Regarding claim 2, the release sheet [0037] covers the second attachment area (bottom of tape) when in the first configuration.
Regarding claim 4, Margarites discloses the tape having a shape which corresponds to the flashing edge (fig. 6: see 11 along edge of 106).
Regarding claim 6, Margarites discloses the tape including a first strip 9fig. 6: 11 on bottom right of figure) and a second strip (unnumbered tape seen on bottom left of figure 6) which abut at a joint (see dashed lines, fig. 6) and form a torturous path (90 degree bend) for inhibiting water ingress.
Regarding claim 8, a post stanchion is disclosed (104).
Regarding claim 11, the flashing is not attached to the mount when the flashing is in the first configuration (bottom of tape with release liner [0037]).

Claims 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. US 2011/0232225 to Margarites in view of U.S. Patent Publication No. US 2016/0153193 to McGraw et al.
Regarding claim 3, Margarites does not disclose the use of a second tape attached to the top of the flashing.  McGraw discloses a flashing with tape on the bottom and a second tape on the top (fig. 2: 204).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Margarites by 
Regarding claim 7, Margarites discloses release sheets [0037], but does not disclose a release sheet on the second attachment area extending beyond the second attachment area.  McGraw discloses a release sheet extending beyond an attachment area (fig. 2: see 206 extending beyond 204).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Margarites by using such a release sheet in order to more easily remove the sheet as the overhang of the sheet would be easy to grasp by a hand or a tool without damaging the tape.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is (571) 272-6846.  The examiner can normally be reached on Monday-Friday from 7:30 am to 4:00 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner, can be reached at (571) 272-6754.

/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633